
	
		II
		110th CONGRESS
		1st Session
		S. 2432
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  alternative minimum tax relief for 2007 and to provide special tax rates for
		  certain capital gains and qualified dividend income for 2007, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the AMT Equity Act of
			 2007.
		2.One-year
			 extension of alternative minimum tax relief for nonrefundable personal
			 credits
			(a)In
			 generalParagraph (2) of section 26(a) of the Internal Revenue
			 Code of 1986 (relating to special rule for taxable years 2000 through 2006) is
			 amended—
				(1)by striking
			 or 2006 and inserting 2006, or 2007, and
				(2)by striking
			 2006 in the heading thereof and inserting
			 2007.
				(b) Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.One-year extension of
			 increased alternative minimum tax exemption amount
			(a)In
			 generalParagraph (1) of section 55(d) of the Internal Revenue
			 Code of 1986 (relating to exemption amount) is amended—
				(1)by striking
			 ($62,550 in the case of taxable years beginning in 2006) in
			 subparagraph (A) and inserting ($66,250 in the case of taxable years
			 beginning in 2007), and
				(2)by striking
			 ($42,500 in the case of taxable years beginning in 2006) in
			 subparagraph (B) and inserting ($44,350 in the case of taxable years
			 beginning in 2007).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Temporary repeal of individual alternative
			 minimum tax for certain taxpayers
			(a)In generalSection 55(a) of the Internal Revenue Code
			 of 1986 (relating to alternative minimum tax imposed) is amended by adding at
			 the end the following new flush sentence:
				
					For purposes of this title, for any
				taxable year beginning in 2007, the tentative minimum tax shall be zero on any
				taxpayer other than a corporation whose adjusted gross income for such taxable
				year does not exceed $100,000 ($200,000 in the case of a joint
				return)..
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			5.Special tax
			 rates on certain capital gains and qualified dividend income for 2007
			(a)In
			 generalSection 1(h)(1) of the Internal Revenue Code of 1986
			 (relating to maximum capital gains rate) is amended by adding at the end the
			 following new flush sentence:
				
					For
				purposes of any taxable year beginning in 2007, the rate of tax specified in
				subparagraph (C) shall be increased by 1 percentage point (but not to be
				increased by more than 20 percentage points) for each $50,000 (or fraction
				thereof) by which a taxpayer's adjusted gross income for such taxable year
				exceeds $1,000,000 ($2,000,000 in the case of a joint
				return)..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			6.One-time
			 estimated tax safe harbor for increased tax liabilityFor purposes of any taxable year beginning
			 in 2007, in the case of any individual with respect to whom the amendments made
			 by section 5 apply—
			(1)the tax shown on
			 the return under section 6654(d)(1)(B)(i) of such Code shall be reduced (but
			 not below zero) by the amount of tax imposed by reason of such amendments shown
			 on the return,
			(2)the tax for the
			 taxable year under section 6654(d)(2)(B)(i) of such Code (before multiplication
			 by the applicable percentage) shall be reduced (but not below zero) by the tax
			 imposed by reason of such amendments, and
			(3)the amount of tax
			 for the taxable year for purposes of section 6654(e)(1) of such Code shall be
			 reduced (but not below zero) by the amount of tax imposed by reason of such
			 amendments.
			
